Judgment of the Supreme Court, Dutchess County, dated November 22, 1968, affirmed. No opinion. Appeal from order of the same court, made in Orange County on November 21, 1968, and entered in Dutchess County November 22,1968, dismissed. An order denying a motion to set aside a verdict, made only on the trial minutes, is not appealable. In any event, the contentions urged with respect to the motion were considered on the appeal from the judgment. One bill of costs is allowed to respondent to cover both appeals. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Kleinfeld, JJ., concur.